Order filed October 6, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00563-CR
                              NO. 14-15-00564-CR
                                  ____________
                 CHARLES DARNELL SMITH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1387265

                                    ORDER

      Appellant, Charles Darnell Smith, filed a document entitled, “Habeas
Corpus Direct Appeal Violation of Defendant Due Process Rights.” He filed the
document pro se. Smith is represented on appeal by appointed counsel Kelly Ann
Smith. A party represented by counsel is not entitled to hybrid representation.
Patrick v. State, 906 S.W. 2d 481, 498 (Tex. Crim. App. 1995). Therefore, the
court will take no action on Smith’s document.

                                 PER CURIAM